t c no united_states tax_court estate of harriett r mellinger deceased hugh v hunter and wells fargo bank co-executors petitioner v commissioner of internal revenue respondent docket no filed date p died owning big_number shares of stock that were held in her revocable_trust the stock was included in her estate pursuant to sec_2033 i r c also included in her estate pursuant to sec_2044 i r c were big_number shares of the same stock held in a qtip_trust established by decedent's predeceased spouse held the shares of stock should not merge or be aggregated for federal estate_tax_valuation purposes robert b martin jr for petitioner donna f herbert and mark a weiner for respondent cohen chief_judge respondent determined a deficiency of dollar_figure in the federal estate_tax of the estate of harriett r mellinger decedent after concessions by the parties the issues remaining for decision are whether sec_2044 requires aggregation for valuation purposes of the stock held in a_trust established by decedent's predeceased spouse under sec_2056 with stock held in decedent's revocable_trust and with stock held outright by decedent and if sec_2044 does not reguire aggregation the fair_market_value of the stock at decedent's death unless otherwise indicated all section references are to the internal_revenue_code in effect as of the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the facts set forth in the stipulation are incorporated in our findings by this reference decedent died testate on date the valuation_date a resident of los angeles california decedent was the widow of frederick n mellinger mr mellinger founder of frederick's of hollywood inc foh stock ownership and valuations prior to mr mellinger's death decedent and mr mellinger were husband and wife and owned as community_property big_number shares of the common_stock of foh such shares were held under the terms of a revocable inter_vivos_trust known as the frederick n mellinger family_trust the family_trust on the death of mr mellinger under the terms of the family_trust mr mellinger left his community_property interest of big_number shares of foh stock in an irrevocable marital trust the qtip_trust for the benefit of decedent during her lifetime property in the qtip_trust was treated in mr mellinger's estate as qualified_terminable_interest_property qtip property for which a marital_deduction was claimed pursuant to sec_2056 hugh v hunter hunter and wells fargo bank referred to collectively as cotrustees and coexecutors herein were the cotrustees of the qtip_trust after decedent's death under the terms of the qtip_trust decedent received a qualified income_interest for her lifetime upon decedent's death the qtip_trust provided for the payment of certain periodic and lump sums to the adult children of mr mellinger and decedent until they attained the age of in addition to certain periodic lump-sum payments to the grandchildren of mr mellinger and decedent until they attained the age of upon the final payment to the children and grandchildren the qtip_trust property was to be distributed equally to certain tax-exempt charitable organizations on the valuation_date the qtip_trust held big_number shares of foh stock which then constituted percent of the issued and outstanding_stock of foh after mr mellinger's death decedent removed her share of the community_property big_number common shares of foh from the family_trust and contributed it to the revocable_trust that she established to be known as the harriett r mellinger revocable_trust the harriett trust the stock that was held by the harriett trust also constituted percent of the issued and outstanding_stock of foh hunter and wells fargo bank were designated as cotrustees under the terms of the harriett trust upon the death of decedent the cotrustees were directed to make certain specific gifts and to sell decedent's personal_residence and distribute the sales proceeds to decedent's children the balance of the harriett trust was to be held for distribution with certain annual and periodic cash amounts to be made to the children and specified grandchildren upon the death of such children and grandchildren the remaining trust estate was to be distributed equally to certain charitable organizations at the valuation_date decedent also owned shares of foh outright hunter and wells fargo bank coexecutors filed a united_states estate and generation-skipping_transfer_tax return form_706 for decedent's_estate on date on the return the foh shares in the harriett trust were reported at a value of dollar_figure or dollar_figure per share and the foh shares in the qtip_trust includable in decedent's_estate pursuant to sec_2044 were reported at a value of dollar_figure or dollar_figure per share in valuing the shares of foh the coexecutors consulted legal counsel and obtained two appraisals the appraisers that were employed by the coexecutors were the investment firm of janney montgomery scott inc jms and the appraisal firm of willamette management associates wma each appraisal valued the shares as separate 8671-percent interests in foh the appraisals concluded that because of the size of the blocks under consideration in relation to the trading volume petitioner would not be able to sell the holdings in the public market without incurring a blockage discount the wma appraisal valued the shares at dollar_figure per share after applying a 30-percent discount and the jms appraisal valued the shares at dollar_figure after applying a 31l-percent discount based on the appraisals the estate valued the shares on its united_states estate_tax_return at dollar_figure per share in date foh filed an amendment to its certificate of incorporation amendment resulting in a redesignation of the existing capital stock as class a capital stock and the creation of a new class of nonvoting capital stock designated as class b capital stock in connection with the amendment the existing foh capital stock was split at the rate of one share for every three shares outstanding at the same time foh declared a distribution in the form of a dividend of two shares of class b capital stock for every one share of class a capital stock outstanding on date the effect of the amendment split and dividend was to convert each three existing shares of foh capital stock into one share of class a capital stock and two shares of class b capital stock as a consequence of the recapitalization of foh except as set forth below all rights to vote were exclusively vested in the class a capital stock the holders of class b capital stock were entitled to vote separately as a class only with respect to designated issues in addition the trusts were prohibited from selling any of the class b capital stock for a 2-year period at a price of less than dollar_figure per share subsequently the coexecutors undertook efforts to sell the foh stock that was held by the trusts in order to raise funds for the payment of federal estate_tax and to provide funds for the required distributions accordingly pursuant to a stock purchase agreement dated date the foh employee_stock_ownership_plan foh esop purchased big_number shares of foh class a capital stock from the harriett trust for dollar_figure per share a 30-percent discount from the closing price of such stock on the new york stock exchange nyse on date in establishing the value of these shares the foh esop relied on an appraisal by jms that expressed an opinion that the appropriate discount for the transaction was between and percent thereafter on date the harriett trust sold ina market transaction on the nyse in conformity with securities_and_exchange_commission sec rule big_number shares of foh class b capital stock at a price of dollar_figure5 per share the aggregate gross_proceeds of the sale received by the harriett trust were dollar_figure on date foh the harriett trust and the qtip_trust jointly announced their employment of jms to sell the foh stock owned by the trusts and possibly to sell all of the shares of foh after holding discussions with numerous prospective purchasers knightsbridge capital corporation knightsbridge submitted a formal offer to purchase all of the outstanding shares of foh for not less than dollar_figure and not more than dollar_figure per share and to merge with foh the offer was dated date the board_of directors of foh determined that this merger was in the best interest of foh and the stockholders and approved the transaction thereafter the board_of directors mailed consent agreements to all shareholders requesting approval for the proposed merger approximately percent of foh stockholders including the trusts voted in favor of the merger after negotiating the price knightsbridge and foh entered into an agreement dated date pursuant to this agreement knightsbridge purchased from the harriett trust and the qtip_trust all of the foh shares that were held by the trusts for dollar_figure per share immediately thereafter pursuant to the merger agreement knightsbridge acquired the remaining outstanding shares of foh from the remaining shareholders for dollar_figure per share on examination respondent determined that the foh shares that were held by the harriett trust and the qotip trust should be merged for valuation purposes and in the date notice_of_deficiency respondent indicated that the foh shares in each trust should be valued at dollar_figure or dollar_figure per share overview of foh founded in by mr mellinger and incorporated in delaware in foh began as a small mail-order operation selling an assortment of intimate women's apparel in the business was moved to hollywood california opening its first retail store there in in its beginning foh's name was synonymous with risque lingerie the company's original market was american gi's who after spending time abroad were eager to get for their wives or girlfriends the lingerie that was fashionable in europe foh pioneered many trends in the industry including the extensive use of black the pointy snow-cone bras of the 1950's and the revival of garter belts in the 1980's the company's products had the reputation of being slightly naughty but not offensive and this style proved to be highly successful in the 1960's and 1970's by the early 1980's however the risque look of foh's products began losing appeal these trends caught foh off guard and the company's operations began to falter at the same time mr mellinger developed alzheimer's disease he retired in with foh's profits dwindling under new management foh enacted a plan to turn the company around the company's catalogs were purged of nudity and the black and white pictures were replaced with color photographs of models on the retail store side a major overhaul was also enacted the company spent heavily to upgrade store ambience and to improve the merchandise mix all of these steps successfully repositioned foh as a specialty retailer of intimate apparel the company operates specialty boutiques in states with the highest concentration of stores in california foh developed a mail-order subsidiary to engage in extensive operations in all states with catalogs published times a year for convenience the following chart shows the net sales net_earnings earnings per share total assets and equity of foh for the fiscal years ended date date date and date year net sales net sales net_earnings total end retail catalog earnings per share assets equity dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number o7 big_number big_number big_number big_number big_number big_number big_number total net sales for at the valuation_date foh had one class of stock outstanding that traded on the nyse and those shares were unregistered with the sec additionally on the valuation_date the average price of foh stock on the nyse was dollar_figure75 per share economic conditions at the valuation_date at the valuation_date the american economy was experiencing a transition from recession to a recovery the united_states gross domestic product gdp grew percent in following the recession economic improvements had generally been fueled by low interest rates increasing corporate profits and strong productivity growth despite these positive factors structural problems including excessive debt corporate restructuring and related uncertainties regarding job growth overvalued real_estate weak banks defense spending reductions and consumer confidence continued to hamper the strength and speed of the recovery a survey of economists by the wall street journal in early revealed a consensus estimate of 3-percent gdp growth rate for with 8-percent growth rate expected in the first half this rate represents continued moderate growth but is below that normally experienced in postrecessionary years nondurable goods expenditures advanced percent in after falling percent in the california marketplace did not experience the rebound seen in the majority of the nation in its economy continued to be impacted negatively by defense industry layoffs and a declining housing market the wall street journal reported that the california economy was expected to continue to trail far behind the rest of the united_states in ultimate findings_of_fact the fair_market_value of foh shares includable in decedent's gross_estate should reflect a 25-percent discount for lack of marketability on the valuation_date the fair_market_value of each of the two 8671-percent interests in foh that were held by the trusts was dollar_figure or dollar_figure31 per share opinion issue sec_2031 generally provides that the value of a decedent's gross_estate includes the value of property described in sec_2033 through see sec_20_2031-1 estate_tax regs under sec_2033 the value of a decedent's gross_estate includes the value of all property beneficially owned by the decedent at the time of death see sec_20_2033-1 estate_tax regs sec_2044 includes in the gross_estate the value of property in which the decedent had a qualified income_interest for life and for which a marital_deduction was allowed to the estate of a predeceased spouse under sec_2056 qtip property accordingly at the death of the second spouse qtip property is taxed as part of the surviving spouse's estate sec_2044 property includable in the gross_estate is generally included at its fair_market_value on the date of a decedent's death sec_2031 sec_20_2031-1 estate_tax regs fair_market_value is defined as the price that a willing buyer would pay a willing seller both persons having reasonable knowledge of all of the relevant facts and neither person being under a compulsion to buy or sell 411_us_546 sec_20_2031-1 estate_tax regs the willing buyer and the willing seller are hypothetical persons rather than specific individuals or entities and the individual characteristics of these hypothetical persons are not necessarily the same as the individual characteristics of the actual seller or the actual buyer 680_f2d_1248 9th cir the issue in this case is whether foh shares in the harriett trust should be aggregated with foh shares in the qtip_trust for purposes of ascertaining the fair_market_value of property passing from decedent historically undivided fractional interests in property included in an estate have been valued at a discount to reflect lack of marketability and minority interest holdings see 79_tc_938 minority interests 72_tc_1062 marketability discount respondent however has long opposed such discounts and has argued for unity of ownership principles in estate_tax cases see eg 84_f3d_196 5th cir propstra v united_states supra pincite 658_f2d_999 5th cir estate of andrews v commissioner supra pincite specifically respondent has argued that a decedent's fractional interest in property should be aggregated with fractional interests owned by family members in the same property for purposes of valuing the property in the estate propstra v united_states supra pincite estate of bright v united_states supra pincite estate of andrews v commissioner supra pincite respondent's basis for this position was that such undivided fractional interests should be valued by taking into consideration family cooperation and the likelihood that fractional interests will be sold together rather than separately see propstra v united_states supra pincite estate of andrews v commissioner supra pincite respondent relied on this argument despite sec_20_2031-1 estate_tax regs which ignores subjective factors of ownership in valuing estate assets estate of bonner v united_states supra pincite ultimately respondent reviewed this position and conceded that for estate_tax purposes respondent would follow estate of bright v united_states supra and propstra v united_states supra where family attribution had been rejected see revrul_93_12 1993_1_cb_202 the court_of_appeals for the ninth circuit addressed respondent's aggregation theory in propstra v united_states supra in propstra the decedent died with an undivided one-half interest in several parcels of real_estate owned by him and his wife as community_property these parcels of community_property had an undisputed fair_market_value of dollar_figure but in valuing the property for estate_tax purposes the executrix discounted the fair_market_value of the decedent's one-half interest by percent to account for the relative unmarketability of the decedent's undivided fractional interest the commissioner disallowed the 15-percent discount arguing that the decedent's interest in the property should be valued together with the interest owned by the surviving_spouse o ne can reasonably assume that the interest held by the estate will ultimately be sold with the other undivided_interest and that interest's proportionate share of the market_value of the whole will thereby by realized id pincite the court_of_appeals for the ninth circuit considered the language of sec_2031 and sec_2033 along with the accompanying regulations and decided that congress did not intend to have unity of ownership principles apply to property valuation for estate_tax purposes id the court stated by no means is the language of section b an explicit directive from congress to apply unity of ownership principles to estate valuations in comparison congress has made explicit its desire to have unity of ownership or family attribution principles apply in other areas of the federal tax law see eg sec_267 sec_318 and sec_544 in the absence of similarly explicit directives in the estate_tax area we shall not apply these principles when computing the value of assets in the decedent's_estate id pincite the court concluded that the decedent's fractional interest in the subject property should be valued separately from the accompanying fractional interest held by the surviving_spouse upholding the 15-percent discount id pincite respondent argues that decedent's situation is distinguishable from propstra because all of the property to be aggregated in this case is included in decedent's_estate the foh shares in the harriett trust are included pursuant to sec_2033 and foh shares in the qtip_trust are included pursuant to sec_2044 thus respondent contends that decedent is considered to be the owner of all of these shares outright for purposes of valuation in which case the shares should be valued as one 7-percent ownership block respondent concludes that -- - because the aggregate ownership in decedent's_estate represents a controlling_interest in foh the shares should be valued at a premium rather than at a discount sec_2044 was added to the code in conjunction with sec_2056 in economic_recovery_tax_act_of_1981 publaw_97_34 95_stat_172 under sec_2056 the decedent is entitled to a marital_deduction for transfers of qtip property to the surviving_spouse at the decedent's death the surviving_spouse has a lifetime interest in the qtip property and upon the death of the surviving_spouse the property passes to beneficiaries designated by the decedent accordingly the first spouse to die can postpone federal estate_tax that would otherwise be due on the qtip property while also retaining control_over the ultimate disposition of it sec_2056 inclusion in the estate of the second spouse to die however is the quid pro quo for allowing the marital_deduction for the estate of the first spouse to die the purpose of sec_2044 is to provide for the taxation of qtip property upon the death of the second spouse that section provides in pertinent part that the value of the surviving spouse's gross_estate shall include the value of property for which a deduction was allowed with respect to the transfer of such property to the surviving_spouse under sec_2056 and in which the surviving_spouse had a qualifying_income_interest_for_life sec_2044 this property is treated as property passing from the surviving_spouse sec_2044 and is taxed as part of the surviving spouse's estate at death but qtip property does not actually pass to or from the surviving_spouse respondent argues that decedent should be treated as the owner of qtip property for valuation purposes respondent has identified nothing in the statute that indicates that congress intended that result or that qtip assets should be aggregated with other_property in the estate for valuation purposes cf sec_267 sec_318 sec_544 indicating aggregation of interests in terms of ownership furthermore at no time did decedent possess control or have any power of disposition over the foh shares in the qtip_trust cf sec_2035 sec_2036 sec_2041 reguiring inclusion in the gross_estate where a decedent had control_over the assets at some time during her life sec_2044 was amended by the technical corrections act of publaw_97_448 b 96_stat_2365 the legislative_history accompanying that amendment provides no additional guidance on whether the interests involved in this case should be aggregated rather the bill clarifies that qtip property included in a deceased donee spouse's estate is treated as passing from that spouse for purposes of the estate_tax including the charitable and marital deductions s rept pincite 1983_1_cb_475 in addition the legislative_history to the amendment does not suggest that congress intended that sec_2044 property be treated as being owned by the second spouse to die for purposes of aggregation and does not provide for aggregation with other fractional interests in the same property included in the decedent's_estate under sec_2033 neither sec_2044 nor the legislative_history indicates that decedent should be treated as the owner of qotip property for this purpose in estate of bonner v united_states f 3d pincite the decedent died owning fractional shares in several pieces of real_property with the remaining ownership interests being held ina qtip_trust established by his wife at her death as provided in sec_2044 the interest that was held by the qtip_trust was included in the decedent's_estate the fractional shares that were owned outright by the decedent were also included in the decedent's_estate pursuant to sec_2033 the executor of the decedent's_estate however valued each interest separately with a 45-percent discount the government argued that the fractional interests in the real_property should be aggregated for valuation purposes the court_of_appeals relying on its prior holding in estate of bright v united_states f 2d pincite concluded that the fractional interests in the assets should not merge into a 100-percent fee ownership by the estate the court stated that the statute does not regquire nor logically contemplate that in so passing the qtip assets would merge with other assets estate of bonner v united_states supra pincite the court also relied on the decedent's lack of control_over the disposition of property id pincite the court stated the estate of each decedent should be required to pay taxes on those assets whose disposition that decedent directs and controls in spite of the labyrinth of federal tax fictions mrs bonner controlled the disposition of her assets first into a_trust with a life interest for bonner and later to the objects of her largesse the assets although taxed as if they passed through bonner's estate in fact were controlled at every step by mrs bonner which a tax valuation with a fractional_interest_discount would reflect at the time of bonner's death his estate did not have control_over mrs bonner's interests in the assets such that it could act as a hypothetical seller negotiating with willing buyers free of the handicaps associated with fractional undivided interests the valuation of the assets should reflect that reality id pincite respondent also argues that in enacting sec_2056 b and congress did not intend to alter the estate_tax consequences that would otherwise arise if a decedent had transferred property to his or her surviving_spouse outright see h rept pincite 1981_2_cb_352 tax laws should be neutral and tax consequences should not control an individual's disposition of property prior to the enactment of sec_2056 and for the first spouse - - to get the full marital_deduction the decedent had to leave property to the surviving_spouse outright or had to leave property to the surviving_spouse in trust with a general_power_of_appointment in either situation the decedent's property was aggregated with the property of the surviving_spouse for valuation purposes when the surviving_spouse died accordingly respondent concludes that property in the qtip_trust should be aggregated with the foh shares in the harriett trust for purposes of determining the fair_market_value of the foh stock sec_2044 was designed to prevent qtip property from escaping taxation by including it in the estate of the second spouse to die there is however no indication that sec_2044 mandated identical tax consequences as an outright transfer to the surviving_spouse finally respondent argues that sec_2044 is a valuation section rather than just an inclusion section see 110_tc_297 in estate of young we held that sec_2040 provides an artificial inclusion of joint_tenancy property the entire value less any contribution by the surviving joint tenant id pincite we rejected the taxpayer's contention that sec_2040 was merely an includability section because congress had provided an explicit approach to valuing joint_tenancy property to be included in the decedent's gross_estate id pincite thus the entire value of the joint_tenancy was included in the estate except for that portion attributable to the consideration supplied by the surviving joint tenant respondent argues that sec_2044 provides a similar artificial inclusion for the assets held in the qtip_trust concluding that the analysis in estate of young compels a valuation of the foh shares as if decedent owned the whole block sec_2040 explicitly sets forth a special rule_of valuation for joint_tenancy property but this special rule only applies to sec_2040 sec_2044 contains no such directive the absence of such language in sec_2044 which was enacted in the same tax act as sec_2040 belies respondent's argument that congress mandated or intended a special rule_of valuation to apply to property included in a decedent's_estate pursuant to sec_2044 issue based on our conclusion that the two blocks of foh shares should not be aggregated we must determine the fair_market_value of the foh stock at decedent's death valuation is a question of fact so we must weigh all relevant evidence to draw the appropriate inferences 674_f2d_761 9th cir estate of andrews v commissioner t c pincite the fair_market_value of stock listed on an established_securities_market is the mean between the highest and lowest selling prices on the valuation_date sec_20_2031-2 estate_tax regs a blockage discount may however be applied when the block of stock to be valued is so large that it cannot be liquidated ina reasonable_time without depressing the market sec e estate_tax regs the concept of blockage is essentially one of timing see 57_tc_650 affd 510_f2d_479 2d cir petitioner has the burden_of_proof as to the correctness and amount of the discount rule a 720_f2d_1114 9th cir affg 78_tc_728 this burden is a burden of persuasion requiring petitioner to prove the merits of its claim by at least a preponderance_of_the_evidence 512_f2d_882 9th cir affg tcmemo_1972_133 443_f2d_501 n 9th cir affg tcmemo_1969_183 both parties rely extensively on expert testimony to establish the amount of the discount expert opinions are admissible if they will assist the trier of fact to understand evidence that will determine a fact in issue fed r evid we evaluate the opinions of experts in light of the demonstrated qualifications of each expert and all other evidence in the record 86_tc_547 however we are not bound by the opinion of an expert witness especially when such opinions are contrary to our judgment 97_tc_496 where experts offer divergent estimates of fair_market_value we decide what weight to give those estimates by examining the factors used by those experts to arrive at their conclusions 38_tc_357 while we may accept the opinion of an expert in its entirety buffalo tool die manufacturing co v commissioner t c we may be selective and use only part of such an opinion parker v commissioner supra we may also reach a determination of value based on our own examination of the evidence in the record 110_tc_530 the parties in this case agree that the undiscounted fair_market_value of the foh shares on the valuation_date is dollar_figure75 per share the parties also agree that a marketability discount is necessary if the shares are not to be aggregated they disagree however as to the appropriate marketability discount to be applied respondent contends that the minority blocks of foh should be valued at dollar_figure69 per share a 15-percent discount petitioner argues that the shares of foh have a value of dollar_figure6 per share a 31l-percent discount petitioner supports its conclusion with the testimony of curtis r kimball kimball and ira m cotler cotler kimball focused on the following methods of disposition to determine the fair_market_value of the minority blocks of foh stock synthetic_put option analysis public secondary offering and private_placement analysis kimball explained that the holder of a significant block of shares such as the foh block would be exposed to significant risks when attempting to dispose_of the shares in the public market according to kimball the blocks may represent several weeks or months of trading volume exposing the seller to fluctuations in the market stock price he explained that a method of eliminating such risk is to buy put option contracts granting the seller the right to sell the shares at a fixed price over a predetermined period hence for a price the seller would eliminate the risk of downward stock price movement over the disposition period this approach is called a synthetic option analysis because foh stock had no actual public market for any options or warrants in existence on the valuation_date kimball estimated the expense necessary to enter into such options for blocks of foh stock using several econometrics and theoretic option pricing models including the black-scholes model the noreen-wolfson model and the shelton model he settled on dollar_figure per share a discount of roughly percent as the most appropriate value in coming to his conclusion kimball indicated that he placed more weight on the shelton model because of his greater confidence in the - - ability of that model to deal with longer holding_period option values kimball admitted at trial that his synthetic_put option analysis was flawed in his report he concluded that the price of foh shares should be valued in a range of dollar_figure5 to dollar_figure6 per share however cross-examination of kimball indicated several mathematical errors in his calculations of the black-scholes and noreen-wolfson models that are intended to estimate the expense necessary to enter into put options respondent also pointed out that there was an alternative calculation of the shelton model after the adjustments the new range in price for foh shares using the put option methodology was between dollar_figure9 and dollar_figure72 indicating a discount range of between and percent second kimball analyzed the secondary offering approach to valuation as part of his research kimball reviewed various studies that were performed to analyze the costs of a secondary offering and similar transactions using this approach kimball concluded that the fair_market_value for the subject foh shares was between dollar_figure6 and dollar_figure7 per share he noted that the risks of an unsuccessful secondary offering factored into his determination of where within this range foh shares would be priced he selected a fair_market_value of dollar_figure per share a discount of about percent as the appropriate value under this approach kimball made no effort to compare the subject transaction to transactions within the secondary offering studies that have similar characteristics such as where the stock is traded revenues sales and similar factors indicating analogous transactions instead he relied primarily on the mean and median discounts of each study petitioner admits on brief that kimball relied very little on the secondary offering approach and concedes that kimball relied most heavily on the private_placement analysis in coming to his conclusion kimball used the primary body of empirical evidence concerning private_placement data as found in studies of restricted stocks to analyze the private_placement market kimball concluded that various surveys reviewed by him indicated a cumulative average discount of percent for restricted_stock in a publicly traded company he ultimately concluded that a 32-percent discount was appropriate considering the combined influences of all of the relevant factors under this approach applying the 32-percent discount to the market price on the valuation_date results ina fair_market_value of dollar_figure per share petitioner also offered the expert testimony of cotler to establish the applicable discount cotler testified that he analyzed numerous studies to determine the appropriate discount for lack of marketability from these studies cotler observed that there was a mean discount of dollar_figure percent for lack of marketability cotler indicated that the discount is most sensitive to block size for example a block of stock that represented percent of the outstanding shares averaged a 7-percent discount cotler further testified that in order to value properly the foh stock there must be a thorough analysis of foh'ss operations the markets it serves and the characteristics of the foh stock held by the trusts cotler expressed an opinion that at the valuation_date foh was experiencing an accelerating negative financial performance cotler also noted that a large factor influencing the negative results of foh could be related to the u s economy and the recession in california at the valuation_date cotler also testified that consumer confidence was dropping in the fourth guarter of and that the retail sector was anticipating a difficult year with continued discounting of merchandise likely in order for retailers to maintain sales levels cotler opined that the declining interest in foh common_stock was likely attributable to a number of factors the most significant being the continuing decline in foh'ss operating performance and the low expectations of a near-term turnaround from an analysis of the common_stock trading patterns he concluded that there was a relatively low level of investor interest in foh and selling a large block of foh common_stock would be very difficult cotler further observed that the foh stock in issue represented a significant percentage of the then-outstanding shares percent with the average volume during the first months of at big_number cotler concluded that it was improbable that the foh stock could have been sold in the public market within a reasonable_time frame cotler pointed to the size of the block foh's recent and expected financial performance and the overall trading characteristics of the foh common_stock as reasons why it would be difficult to sell the foh stock at a price equal to the publicly traded common_stock based upon this analysis his experience as an investment banker and other information available to him cotler concluded that the fair_market_value of the foh stock at the valuation_date should be dollar_figure a 31-percent discount respondent determined that the value of the blocks of foh shares that were held in the trusts must be discounted between and percent to reflect the lack of marketability respondent supports this determination with the expert testimony of david n fuller fuller fuller agreed with petitioner's experts that a discount for lack of marketability was appropriate when disposing of the separate minority interests in foh he testified that there were three viable options for selling the separate blocks of foh stock a registered secondary offering a private - - placement of the stock or a periodic sale subject_to volume restrictions under sec rule with respect to the registered secondary offering fuller testified that a discount between and percent was warranted he also testified that under a periodic sale subject_to sec rule the minority interests in foh should be discounted between and percent however fuller ultimately dismissed these options concluding that none were viable and that the private_placement analysis was the exclusive means by which to value the blocks of foh stock specifically fuller testified that a secondary offering was not feasible because it would require the consent of foh management likewise he concluded that it would take years to liquidate the stock under the periodic sales_method rendering that means of disposition inadequate instead he concluded that a private_placement was the likely means of disposition in calculating the discount for a private_placement of foh stock fuller indicated that holding_period restrictions were the primary reason for the discount to ascertain the applicable discount fuller reviewed several restricted_stock studies on private_placement transactions fuller recognized that the combined results of these studies indicated a 35-percent marketability discount he however concluded that the studies suffer because they review only restricted share transactions and do not include a sample of similar private_placement block sales of registered shares in contrast fuller relied on a study that analyzed private_placement transactions of both restricted and registered shares this study concluded that discounts were required by private_placement investors because of information costs that they bore in investigating the value of shares in the issuing firms as well as from anticipating monitoring costs associated with the investment e assistance in the formulation of management policy and oversight of existing management he noted that the sale of restricted shares rather than registered shares in private placements resulted in a discount of percent fuller also used a study being conducted by business valuation services inc bvs his firm as a sanity check the study analyzed private_placement transactions and revealed after an analysis of transactions a mean discount of percent fuller pointed out that for private placements of companies with market capitalizations greater than dollar_figure million bvs observed an average discount of percent and as of the valuation_date the market capitalization of foh was dollar_figure million for companies with annual sales greater than dollar_figure million bvs observed an average discount of percent and for the 12-month_period ended date foh had sales of dollar_figure million fuller concluded that a prudent investor would select the private_placement alternative and that under that analysis the foh shares should be valued at dollar_figure69 per share a blockage discount of percent accordingly each block of big_number shares of foh would be valued at dollar_figure fuller relied almost exclusively on the private_placement analysis that hinged on a single study in so doing he rejected an entire body of restricted_stock studies covering an extensive time span fuller applied a 5-percent discount to the market price of freely tradeable stock sold on the public market the study on which he relied however found that the discount for restricted_stock when compared with freely tradeable stock sold in a public market averaged percent of the market price petitioner points to the subsequent sales of foh shares by the trusts arguing that although fair_market_value is determined as of the date of death consideration is given to comparable sales occurring subsequent to the valuation_date for purposes of determining fair_market_value 101_tc_412 petitioner concludes that because the sales by the trusts were consistent with the valuations by kimball and cotler the sales corroborate the value claimed by petitioner and are substantial evidence of the fair_market_value of the foh stock on the valuation_date the sale of foh stock by the harriett trust to the foh esop for a price of dollar_figure per share which represented a discount of percent from its then-closing price on the nyse occurred months after the valuation_date respondent argues that this was not a sale to a third party so it should not be taken into consideration in valuing the stock in any event this sale was of class a capital stock after the amendment to the articles of incorporation that altered the capital structure of foh after the amendment there were two classes of stock one with voting rights and the other without neither party addressed how this fact affects the valuation thus we are cautious in assigning weight to this transaction the market transaction in which the harriett trust sold big_number shares of foh stock at dollar_figure5 per share on date does not support petitioner's contentions because those shares sold for the undiscounted price at which the stock was trading on the nyse on that day on the record before us we are satisfied that the respective discounts as determined by the experts set the appropriate range from which we may determine the marketability discount we also conclude however that each expert excluded information that contradicted his result only cotler addressed the specifics of foh's financial situation in detail but he relied on mean discounts without relating them to those details - - fuller relied on a single method and we are not persuaded that his method is the only one that would be considered by hypothetical buyers and sellers kimball provided several logical methods but failed to implement them correctly on cross-examination he made several concessions about his use of survey data as well as his errors in application of the formulas he used we conclude that the discount claimed by petitioner is necessarily overstated but the discount asserted by respondent is inadequate weighing the expert opinions and the evidence on which they rely we have more confidence in the methods of petitioner's experts but must adjust their conclusions to reflect their weaknesses we bear in mind that valuation is necessarily an approximation and a matter of judgment rather than mathematics 110_tc_530 based on our examination of the entire record in this case we conclude that the marketability discount should be percent we thus have found that on the valuation_date the fair_market_value of each of the two 8671-percent interests in foh that were held by the trusts was dollar_figure or dollar_figure31 per share to reflect the foregoing decision will be entered under rule
